LIBERTY STAR URANIUM & METALS CORP.

 

3024 E. Fort Lowell Road

TEL: (520) 731-8786

Tucson, Arizona 85716-1572

FAX: (520) 844-9321

http://www.LibertyStarUranium.com/

 

 

 

January 9, 2008

OTCBB: LBSU

 

NR 61

Frankfurt: LBV

 

 

 

 

 

 

 

FOR IMMEDIATE DISSEMINATION

LIBERTY STAR URANIUM ANNOUNCES PROGRESS, DIAMOND DRILL PROGRAM

 

Tucson, Arizona—January 9, 2008—Liberty Star Uranium & Metals Corp. (the
“Company”), (OTCBB symbol: LBSU) is pleased to announce  it has drilled or
washed out 2,255 feet of hole with an average penetration rate of 161 feet per
shift, during the month of December. During the washout of hole HELV-01, our
diamond drill cut into the side of the distorted old hole and continued to a
depth of 485 feet where the hole was lost. Significant intervals of bleaching,
alteration, disseminated and vein iron pyrite and a five foot interval of
collapse breccia, with fine disseminated iron pyrite in the matrix, were 
encountered. There was no uranium mineralization, but this is the type of halo
alteration and mineralization found around previously producing ore bodies.
Management considers this a positive indicator and believes that this
demonstrates the company is on the right track.

 

The Hafsa breccia pipe target, which has first priority status from geochem
surveys and geology, is 600 feet to the west. The location of the HELV-01 is in
deep soil cover and no Pipe structure is visible on color imagery. However
HELV-01 is on the south edge on a profound VTEM geophysical anomaly measuring
600 plus feet wide and 1,200 plus feet long. This helicopter borne survey was
done last spring. Our geophysical consultant suggested drilling it at that time.
The name Helvia has been assigned to the target. It appears the sulfides
intersected in HELV-01 are likely part of a large body of sulfide bearing rock
responsible for the anomaly. The strongest part of this anomaly lies 320 feet
north of HELV-01, and another high lies about 1,000 feet north. We have applied
for a permit to drill the anomaly in three places. We will be using three or
four angle holes at each drill site in order to determine the centroid of any
breccia pipe. Then a vertical hole to test the pipe at the depth the uranium
mineralization would be expected will be drilled. We expect to start drilling
this anomaly about the fifteenth of January.

 

Of the original fourteen holes to be washed out and re-entered, three were found
not worth re-entering and three are already open leaving a total of eight in the
program. Five of the holes have been washed out. When the remaining three holes
in this initial program are washed out, down hole e-logs (electrical resistance
measurements) and radiometric (radioactive) surveys will be conducted in these
holes to determine whether a breccia pipe and/or uranium mineralization is
present. These data will be compared to and integrated with surface geological
and geochemical information. Once these data are interpreted all targets will be
prioritized and the diamond drill crew will commence drilling our first priority
Pipes, after the completion of the HELV-01 anomaly drill test.

 

This is a long term project with about 300 pipe targets being evaluated and
prioritized. Assuming available funding, drilling is hoped to be continuous
24/7/365 for multiple years. The intent is to test all Pipes and bring those
with defined ore bodies into production as quickly as possible. Various
proposals for additional funding have been received and are being evaluated.

 

  

ON BEHALF OF THE BOARD OF DIRECTORS

“James A. Briscoe”

 

James A. Briscoe,

President/Director

 

 


--------------------------------------------------------------------------------



 

 

 

About the Liberty Star North Pipes Super Project

 

The breccia pipes are part of the large uranium bearing breccia pipe terrain
which occurs on the Arizona Strip lying just south of the Utah border. Eight
mines were brought into production during the 1970s and early 1980s on deposits
discovered within the immediate area. The uranium bearing pipes which were mined
are the second highest grade uranium mineral deposits in the world and the
highest grade in the United States. Previously mined mineralization in these
pipes has graded about 0.6% to 0.7% uranium or about 12 to 14 pounds per ton. In
addition to uranium they are known to contain copper, zinc, silver, vanadium,
cobalt, nickel, molybdenum, gallium, germanium and other metals. Past producers
have recovered copper, silver and vanadium as by-products of uranium mining.

 

  

SAFE HARBOR STATEMENT

Statements in this news release that are not historical are forward looking
statements. Forward-looking statements in this news release include that the
Company will start its diamond drilling vertical hole January 15, 2008; that the
Company will successfully interpret data and drill additional holes based on
that data; that given required funding drilling will continue all the time for
years; and that we will be able to raise sufficient funds to carry out our
plans.

It is important to note that the Company’s actual outcomes may differ materially
from those statements contained in this press release. Factors which may delay
or prevent these forward looking statements from being realized include
misinterpretation of data; that we may not be able to get equipment or labor as
we need it; that we may not be able to raise sufficient funds to complete our
intended exploration; that weather, logistical problems or hazards may prevent
us from drilling; that equipment may not work as well as expected; that analysis
of data may not be possible accurately and at depth; and that despite
encouraging data there may be no commercially exploitable mineralization on our
properties. Readers should refer to the risk disclosures outlined in the
Company’s recent 10-KSB and the Company’s other periodic reports filed from time
to time with the Securities and Exchange Commission.

 

Contact:

Liberty Star Uranium & Metals

AGORACOM.COM The Small Cap Epicenter

Investor Relations

http://www.agoracom.com/ir/libertystar

Tracy Myers 520-731-8786

lbsu@agoracom.com

 

 

 

 

 

 

 

 